Appeal from an award for death benefits. Deceased was employed by the Westchester Park Commission as superintendent of “ Playland,” an amusement park. He had designed and constructed an amusement device known as the grotto, in the nature of an arctic cave, through which patrons were conveyed by cars. A child was injured in connection with one of these ears and suit was brought in behalf of the child against the employer to recover damages for the injuries. Deceased was called as a witness in behalf of the employer on the trial, and the Board has found that: “ While the said Frederick A. Church was engaged in the regular course of his employment, and while working for his employer, and while testifying at the request and in the interest of the employer * * * the said Frederick A. Church *860was being cross-examined and he became agitated and nervous and shifted around in his chair and fenced with the attorney in his cross-examination, all of which caused him to suffer mental stress brought on by the ordeal of his examination and by reason thereof his heart became affected and he slumped in his chair, becoming rigid and causing him to suffer coronary occlusion from which he died on the same day.” The Board has found upon competent medical testimony that the death was a natural and unavoidable result of the above-described accidental injuries. The objection of the appellant is that there is no proof of causal relation or accident within the meaning of the law. Whether in any case a witness testifying in court can be said to be in the employment .of his employer is a question which has not been raised herein. Award unanimously affirmed, -with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.